             Case 2:18-cr-00034-TLN Document 66 Filed 09/01/21 Page 1 of 2


     Timothy E. Warriner (SB#166128)
1    Attorney at Law
     455 Capitol Mall, Suite 802
2    Sacramento, CA 95814
     (916) 443-7141
3
     Attorney for defendant,
4    John Lemus
5
                           UNITED STATES DISTRICT COURT
6
                   FOR THE EASTERN DISTSRICT OF CALIFORNIA
7

8                                             )    Case No. 2:18-cr-00034 TLN
     UNITED STATES OF AMERICA,                )
9                                             )    STIPULATION AND ORDER
                  Plaintiff,                  )    CONTINUING VIOLATION
10                                            )    HEARING AND RELEASING
           vs.                                )    DEFENDANT
11                                            )
     JOHN LEMUS,                              )
12                                            )
                  Defendant.                  )
13

14         This matter is currently set for an admit/deny hearing on September 2, 2021.
15
     The parties jointly request that the Court continue the admit/deny hearing to
16
     September 30, 2021, at 9:30 a.m.
17

18         In addition, pending resolution of the supervised violation petition, the
19
     parties jointly request that the Court enter an order releasing the defendant under
20
     the continued supervision of the Probation Officer and subject to the terms of
21

22   supervised release imposed on September 10, 2020. Since his arrest on the

23   pending supervised release petition, the defendant has secured a new residential
24
     plan that has been approved by the Probation Officer.
25

26

                                               1
             Case 2:18-cr-00034-TLN Document 66 Filed 09/01/21 Page 2 of 2



1

2    DATED: September 1, 2021                     /s/ Justin Lee, Assistant U.S. Attorney
3

4    DATED: September 1, 2021                     /s/ Timothy E. Warriner, Attorney for
                                                  Defendant
5

6
                                          ORDER
7

8
           It is hereby ordered that the date for the admit/deny hearing is continued to
9
     September 30, 2021 at 9:30 a.m. Mr. Lemus is ordered released to the supervision
10

11   of the U.S. Probation Officer subject to the terms of supervised release imposed on
12
     September 10, 2020.
13
     DATED: September 1, 2021
14

15                                                   Troy L. Nunley
                                                     United States District Judge
16

17

18

19

20

21

22

23

24

25

26

                                              2
